SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 URANERZ ENERGY CORPORATION (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of Incorporation or organization) 98-0365605 (I.R.S. Employer Identification No.) 1701 East “E” Street P.O. Box 50850 Casper, Wyoming 82605 (307) 265-8900 (Address of Principal Executive Offices) THE URANERZ ENERGY CORPORATION 2 (Full title of the plans) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered(1) Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Shares issuable pursuant to Options available for issuance under the Plan US$3.02.(2) US$60,400,000 US$7,012.44 Total US$$60,400,000 US$7,012.44 Common Stock, par value $0.001, available for issuance by the Corporation pursuant to the Plan described herein The proposed maximum offering price per share and the registration fee were calculated in accordance with Rule 457(c) and (h) based on the average of the high and low prices (US$3.09and US$2.95 respectively) for the Corporation’s Common Shares on July 14, 2011 as quoted on the NYSE Amex. EXPLANATORY NOTE This Registration Statement on Form S-8 is filed by Uranerz Energy Corporation(the “Corporation”) to register an additional 20,000,000 shares of common stock of the Corporation, par value $0.001 (“Common Shares”), with the United States Securities and Exchange Commission (the “SEC”) for issuance upon exercise of stock options (“Options”) granted under the Uranerz Energy Corporation 2005 Nonqualified Stock Option Plan (the “Plan”), as amended on June 15, 2011. This Registration Statement on Form S-8 consists of only those items required by General Instruction E to Form S-8 and incorporates by reference herein the Registration Statement on Form S-8 (File No. 333-129843) consisting of 10,000,000 Common Shares, as filed with the SEC on November 21, 2005 (the “Initial S-8”). Effective June 15, 2011, Article IV(1) of the Plan was amended to increase the maximum number of Common Shares authorized for issuance under the Plan from 10,000,000 Common Shares to 30,000,000 Common Shares. Of these 30,000,000 Common Shares, 10,000,000 Common Shares were previously registered under the Initial S-8. Accordingly, the Corporation is filing this Registration Statement on Form S-8 to register an additional 20,000,000 Common Shares for issuance upon the exercise of Options granted under the Plan. EXHIBITS Exhibit Number Exhibit 2005 Nonqualified Stock Option Plan, as amended June 15, 2011 Opinion of McMillan LLP Consent ofMcMillan LLP (included in Exhibit 5.1) Consent of Manning Elliott LLP Power of Attorney (See page 3 of this registration statement) 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Casper, State of Wyoming, on this 15th day of July, 2011. URANERZ ENERGY CORPORATION /s/Glenn Catchpole Name: Glenn Catchpole Title: President, Chief Executive Officer, and Director (Principal Executive Officer) /s/ Benjamin Leboe Name: Benjamin Leboe Title:
